Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The rejections to Claims 1-4 for non-statutory double patenting are withdrawn in light of Applicant’s remarks filed on 1/21/22 and after further review and consideration.   Examiner respectfully submits Claim 1 of the instant application is not rejected in view of Claim 2 of U.S. Patent 10,169,651 for non-statutory double patenting or for obviousness-type double patenting as Claim 2 does not recite “providing at least one fill light component on said iris camera module” or recite “wherein each of said fill light components comprises at least one light emitting element, wherein a light-emitting angle of each of said light emitting elements is greater than a horizontal field angle and a vertical filed angle of said iris camera module”.  

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (FRIEDMAN, Pub. No:  US 2008-0044063; GHARABEGIAN, Pub. No:  US 2017-0324908; OSHIMA, Pub. No:  US 2014-0286644; KATZ, Pub. No:  US 2017-0287194) does not teach nor suggest in detail the limitations: 
“A manufacturing method for an iris recognition device, comprising the steps of: (A) mounting an iris camera module on a printed  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FRIEDMAN does not teach or suggest in detail an iris recognition device that includes a light-emitting angle of each light emitting element  greater than a horizontal field angle and a vertical filed angle of an iris camera module.   The prior art is also silent as to a distance between an iris recognition device and a user iris is defined a distance z, or teach the distance between axles of the iris camera 
FRIEDMAN only teaches manufacturing an iris recognition device that includes, mounting an iris camera module on a printed circuit board and providing a fill light component on the iris camera module that collects iris characteristics of a user.  The prior art also teaches that the fill light component provides supplementary light and each of the fill light components comprises at least one light emitting element.  The closest NPL SREEKALA (SREEKALA, “The human iris structure and its application in security system of car”, 2012) discusses generally collecting iris information from a user using a camera module, fill light to include considerations for light-emitting angles of light emitting elements but is silent as to the formula specificity and PCB component layout as claimed by the instant invention. 
Whereas, as stated above, Applicant’s claimed invention recites an iris recognition device that includes a light-emitting angle of each light emitting element greater than a horizontal field angle and a vertical filed angle of an iris camera module.   The invention also claims a distance between an iris recognition device and a user iris is defined a distance z, the distance between axles of the iris camera module and light emitting element of fill light component is defined as x, an inclination angle of light emitting element is defined as 0, and a formulas relationship of said z, x and 0 1s tan 0 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-8, 12-17 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481